McCay, Judge.
1. There is no good objection to this verdict as to Abram. If the jury believed the state’s witness, he was guilty. But taking his whole testimony with the other testimony, we think there is no sufficient evidence of assault with intent to murder against the others. To make out this offense it must appear that had the assault caused the death of the person assaulted, it would have been murder. The evidence of the principal witness would at first seem to implicate all the defendants in *167the attack on him in the lane. But if it be looked at critically, it will appear that his statements on this point are not definite. He does staté that they encouraged and aided Abram, but he does not state the time of their interference; and taking the statements of the other witnesses, especially the evidence of the track of the blood, it would appear that after the attack in the lane and the shooting, then Lambert got over the fence, followed Abram with a rail in 1ns hand, and did his best to commit serious hurt upon him, and that it was during his pursuit of Abram that the old man and the girl interfered and committed the assaults he testifies to. We can .excuse him for the anger which led him thus to push the war upon his foe. A man with lead in him from the pistol of an adversary may be excused, at least, if in the passion thus begat, he fails to stand only on his own defense. But the law dijes not justify such acts, and when he crossed the fence, following Abram through his own field with a murderous weapon, endeavoring to strike him, he was himself violating the law. The same charity which excuses him for the anger caused by the wound inflicted on him, will, howevér, also excuse the old man and the girl for aiding their son and brother when his life was iri danger from the anger and the rail of the prosecutor. Abram was retreating. He had got over the fence, got off some one hundred yards, the state’s witness, Lambert, was after him hot with rage, and with an instrument of death in his hands. It cannot be fairly said that it was with murderous intent that the old man and the girl interfered. They had a right to interfere .at that stage. Lambert had become a wrongdoer, and what they did would not have been murder. Even Abram had a right to turn upon his pursurer, and had he then killed Lambert it would not have been murder. We think, therefore, the verdict as to the old' man and the girl is illegal.
2. But it ought to stand against Abram. Under our system of criminal law the principal of severance in all criminal trials is the general rule. There is no reason-in the nature of things why the verdict, though set aside as to the two, should not *168stand as to the one really guilty. Perhaps by the common law this could not be done. Its strict rules of pleading and adherence to a theoretical accuracy in such matters, though much admired by some, is modified by our law, and we think the modification justifies the disposition we make of this case.
Judgment affirmed as to Abram, and reversed as to Ned and Sarah.